Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159160(9)                                                                                            Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  In re HOUSE OF REPRESENTATIVES                                                                                       Justices
  REQUEST FOR ADVISORY OPINION                                     SC: 159160
  REGARDING THE CONSTITUTIONALITY
  OF 2018 PA 368 & 369
  ________________________________________/

         On order of the Chief Justice, the motion of Michigan One Fair Wage, Michigan
  Time to Care, National Employment Law Project, and Michigan State AFL-CIO to file
  joint brief amicus curiae is GRANTED. The amicus brief submitted on March 22, 2019,
  is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 27, 2019

                                                                              Clerk